Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1 and 3-8 are pending. Claim 2 has been canceled. Claims 1 and 3-8 have been examined.
Priority
This application, Serial No. 16/084,036 (PGPub: 20200292541A1) was filed on 09/11/2018. This application is a 371 of PCT/US17/22602 filed on 03/15/2017, which claims benefit of U.S. Provisional Patent Application 62/308,351 filed on 03/15/2016.

Withdrawn Claim Objections
Claim 8 has been amended regarding the informalities, accordingly the objection to claim 8 has been withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
Claims 1, 3 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite regarding the term “selectively”. The claims have been amended to overcome this rejection, therefore the rejection has been withdrawn.
Withdrawn Claim Rejections - 35 USC § 102
Claims 1-5 and 7 have been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dothie et al. (US20150044696A1). This rejection has been withdrawn in view of the newly amended claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the terms “selective”, which are relative terms that renders the claims indefinite. The term “selective” is not defined by the claim, the specification does not provide any information on how or when the ducts are in communication with the reservoir or what is providing the selective movement of the components. Clarification is required. Claims 5 and 6 which are dependent on claim 4 are similarly rejected.

Claim 4 recites the limitation “comprising a first vacuum port in selective fluid communication with the second end of the first duct”. However, claim 5 also recites the limitation “comprising a second vacuum port configured to be in fluid communication 

Claim 8 is currently dependent on claim 2. However, claim 2 has been canceled. Therefore claim 8 lacks antecedent basis. For the purpose of compact prosecution, the examiner is interpreting the claim 8 is dependent on claim 1. Clarification is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dothie (US20150044696A1, Pub date: 2/15/2015) in view of Berndtsson (US6387328B1, Pub date: 5/14/2002).
Dothie teaches a device for facilitating volumetric blood-cell counting (Par. 301: the microfluidic device could further form part of a point-of-care diagnostic testing system for cell counting, e.g. full blood count and analysis), comprising:
	a blood reservoir configured to receive a blood sample (Par. 196, Fig. 10A: whole blood is introduced to the device via the first fluidic chamber 44);
	a first rotatable valve including a first duct having first and second ends (Par. 239: a first substantially V' shaped internal channel 12 in a first rotating valve 10; Fig. 13: shows “V” shaped second channel 12 having two ends), the first end of the first duct configured to be rotated into fluid communication with the blood reservoir (Par. 242: whole blood is input via the first fluidic chamber 44, the first fluidic conduit 20, the first internal channel 12 in the first rotating valve 10; Fig. 13: shows the first end of the first channel 12 is in fluid communication with blood receiving chamber 44 via the first fluid conduit 20);
	a first container containing a first reagent (Par. 239, Fig. 13: a second fluidic conduit 22 connected to a second fluidic chamber 46 containing a predefined volume of lysis reagent 132), the first end of the first duct configured to be rotated into fluid communication with the first container (Par. 14: upon rotating the rotating valve, the
next two sequentially adjacent fluidic conduits in the housing can be brought into communication via the internal channel in the rotating valve; FIG. 13: shows by rotating the first rotating valve 12 clockwise by 60 degrees, the first end of the internal channel 12 is in fluid communication with the fluidic chamber 46 via fluidic conduit 22),

the second end of the first duct configured to be rotated into fluid communication with the first end of the second duct (Par. 239: a sixth fluidic conduit 30 serves to put the first rotating valve 10 in communication with the second rotating valve 152; Fig. 13: shows the first end of the second channel 72 is in fluid communication with the second end of the first channel 12 through fluidic conduit 30);
a second container containing a second reagent (Par. 240: An eighth fluidic conduit 34 is in communication with a sixth fluidic chamber 54, which contains a predefined volume of diluting reagent 150), the first end of the second duct configured to be rotated into fluid communication with the second container (Par. 248: The second rotating valve 152 is rotated anti-clockwise by 60 degrees, putting the eighth fluidic conduit 34 in communication with the ninth fluidic conduit 36 via the second internal channel 72; Fig. 13: shows by rotating the second rotating valve 152 anti-clockwise by 60 degrees, the first end of internal channel 72 will be in fluid communication with the reagent chamber 54 via the fluidic conduit 34); and 

Dothie fails to specifically teach that a device comprising a collection well incorporated into the second rotatable valve and in fluid communication with the first and second ends of the second duct.
Berndtsson teaches throughout the publication a disposable sampling device for an apparatus for counting particles contained in a liquid, such as blood cells in a blood sample (Col. 1, lns. 11-14).
In detail, Berndtsson teaches in the housing of the device there is also provided a turning valve 50 having a valve body 51 rotatable within a cylindrical valve chamber 52 (Fig. 2; Col. 3, lns. 49-51). Berndtsson also teaches that valve means comprising a valve chamber and a valve body for directing said defined volume of said sample and said defined volume of said diluting liquid located in said metering means to said dilution chamber; wherein said valve body is provided in said valve chamber and said metering means are provided in said valve body; said valve body being positionable in a first position connecting said sample inlet with said metering means, and in a second position connecting said cylinder through said metering means with said dilution 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Dothie, to incorporate a collection well incorporated into the second rotatable valve wherein conduit means formed within said housing interconnecting said sample inlet, said valve chamber, said cylinder and said dilution chamber, as taught by Berndtsson, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because valve means comprising a valve chamber and a valve body is advantageous for directing a defined volume of fluid sample as taught by Berndtsson (Berndtsson, claim 1, f)).
One of skill in the art would have a reasonable expectation of success in combining Dothie with Berndtsson because both are directed to a device using rotating valve to direct fluidic samples.

	Regarding claim 3, Dothie in view of Berndtsson teaches the device of claim 1, further comprising a housing, wherein the blood reservoir, first rotatable valve, first container and mixing chamber are disposed within the housing (Dothie, Par. 138: The invention is a fluidic device that comprises a housing with a rotating valve. The housing contains a plurality of fluidic conduits that extend towards the rotating valve. Each individual fluidic conduit may, optionally, also be in communication with a fluidic chamber located within the housing).

	Regarding claim 5, Dothie in view of Berndtsson teaches the device of claim 4, further comprising a second vacuum port in configured to be in fluid communication with the second end of the first duct (Dothie, Par. 167: fluids can be moved around the microfluidic device using negative gas pressure, and/or negative displacement pressure; In one aspect of the invention, specific individual fluidic chambers within the microfluidic device could each be connected to an external gas supply to pump the fluids between chambers; Dothie, Par. 174, Fig. 6A-J: As the first moveable piston 78 is depressed (FIG. 6B), the defined volume of fluid 74 is forced through the third fluidic conduit 24, through the internal channel 12 in the rotating valve 10, and into the fourth fluidic conduit 26 and into the fourth fluidic chamber 50).
	Regarding claim 7, Dothie in view of Berndtsson teaches the device of claim 1, wherein the first reagent comprises fluorescent dye (Dothie, Par. 204, Fig. 11: The third .	


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dothie (US20150044696A1) in view of Berndtsson (US6387328B1), as applied to claims 1 and 4-5 above, in further view of Ayliffe (US8329437B1, Pub date:12/22/2012) .
Dothie in view of Berndtsson teaches an integrated microfluidic device for carrying out a series of fluidic operations including full blood count and analysis and fluids can be moved around the microfluidic device using negative gas pressure, and/or negative displacement pressure as described above. Dothie also teaches the first integral air vent 88 preferably contains a fluid repellent coating and/or membrane to prevent the fluid pumped into the fourth fluidic chamber 50 from accidentally leaking out of the device (Dothie, Par. 174).
Dothie in view of Berndtsson fails to teach that the device of claim 6, wherein the first and second vacuum ports comprise hydrophobic membranes.
Ayliffe teaches an apparatus and methods for analyzing fluid samples including particles suspended in a carrier fluid such as a complete blood-cell count (CBC) by discriminating between certain cell morphological types (Col. 2, Line 14-16). Ayliffe discloses that the vacuum ports comprise hydrophobic membranes (Col.2, Line 67-Col. 3, line 4: One operable motive source includes a vacuum source, typically, a hydrophobic membrane barrier is disposed in association with the waste reservoir; Col. 8, Line 29-30: It is generally desirable to operably associate a hydrophobic membrane with a vent).
prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Dothie in view of Berndtsson wherein a negative pressure can be used to move the fluids around the microfluidic device, to include a hydrophobic membrane barrier disposed in a vacuum port as taught by Ayliffe. Doing so would permit evacuation of gasses from the cartridge and to resist escape of fluids from inside the cartridge (Ayliffe, Col. 3, Line 4-6) thus improve the accuracy of the volumetric blood cell counting. One of skill in the art would have a reasonable expectation of success in combining Dothie in view of Berndtsson with Ayliffe because both are directed to blood cell counting cartridge which using negative pressure to move fluids around the microfluidic device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dothie (US20150044696A1) in view of Berndtsson (US6387328B1), as applied to claims 1 above, further in view of Bransky et al. (US009222935B1, Pub date:12/29/2015, hereinafter Bransky).
Regarding claim 8, Dothie in view of Berndtsson teaches an integrated microfluidic device for carrying out a series of fluidic operations including full blood count and analysis; two rotating valves are connected together, wherein the second container associated with the second rotating valve and second internal channel contains diluting reagent as described above. Dothie also teaches white blood cells in whole blood sample can be fluorescently labelled in a microfluidic device (Dothie, Par. 202); after white blood cells are labeled with fluorescent label, whole blood can be 
Dothie in view of Berndtsson fails to teach the device of claim 8, wherein the second reagent comprises red blood cell lysing reagent. 
Bransky teaches a fluid analysis system (Col. 1, Line 55-56), which includes a microfluidic cartridge which are capable of performing a complete blood count (Col. 13, Line 37-38); the microfluidic cartridge contains a preparation compartment and an analyzing compartment (Col. 6, Line 13-21); the preparation compartment is in fluid communication with the analyzing compartment via a seal 307 and an opening 1001 (Fig. 14A); the preparation unit may be configured for preparing a blood sample for differential count of white blood cell types, in certain embodiments, the preparation may include chemical staining of cells (Col. 16, Line 60-63); the analyzing compartment may contain a powdered oxidizing agent and/or a lysing agent (Col. 14, Line 44-45), the dissolved oxidizing agent lyses the red blood cells (Col. 14, Line 49-50).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced the diluting reagent in the second container associated with the second rotating valve of Dothie in view of Berndtsson, with a red blood cell lysing reagent as taught by Bransky, because lysing Red Blood Cells from a whole blood sample will enable the White Blood Cells to be counted (Dothie, Par. 194); in addition, using an analyzing compartment coupled with preparation compartment in a microfluidic cartridge may enable analysis of one or more aspects of the sample fluid (Bransky, Col. 6, Line 21-24). One of skill in the .

Response to Amendment
Applicant’s arguments filed on 2/21/2022 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.
Applicants argued that Dothie, Ayliffe and Bransky fail to teach or suggest the limitations recited in amended claim 1.
This argument is found not persuasive in view of new ground of rejection applied to newly amended claims.
Specifically, although Dothie, Ayliffe and Bransky do not teach a device comprising a collection well incorporated into the second rotatable valve and in fluid communication with the first and second ends of the second duct as recited in amended claim 1, Berndtsson teaches this limitation as outlined in detail above.
In detail, Berndtsson teaches a disposable sampling device for an apparatus for counting particles contained in a liquid, such as blood cells in a blood sample (Col. 1, lns. 11-14). Berndtsson further teaches in the housing of the device there is also provided a turning valve 50 having a valve body 51 rotatable within a cylindrical valve chamber 52 (Fig. 2; Col. 3, lns. 49-51). Berndtsson also teaches that valve means comprising a valve chamber and a valve body for directing said defined volume of said sample and said defined volume of said diluting liquid located in said metering means to 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Dothie, to incorporate a collection well incorporated into the second rotatable valve and in fluid communication with the first and second ends of the second duct, as taught by Berndtsson, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the modification because valve means comprising a valve chamber and a valve body is advantageous for directing a defined volume of said sample as taught by Berndtsson (Berndtsson, claim 1, f)).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 23, 2022